Citation Nr: 1451450	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-14 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right shoulder disability.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a left knee disability, to include as secondary to the right knee disability.

4. Entitlement to service connection for hearing loss.

5. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from April 1956 to December 1964.  He had active duty for training (ACDUTRA) on the following dates: August 11-26, 1956; August 10-25, 1957; June 22, 1958; June 28- July 23, 1958; June 5-19 1960; June 5-August 12, 1961; August 11-26, 1962; September 12-November 18, 1962; June 11-16, 1963; July 17-23, 1963; July 24-August 4, 1963; September 10-12, 1963; and July 18-August 24, 1964.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran and his wife testified in a July 2014 video-conference hearing, which should be used in future adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record does not appear to include all of the Veteran's service records.  The AOJ requested service records from the Army in February 2010.  The record request response provided limited records and stated no other records were available.  However, the Veteran provided additional service records.  It is also unclear whether the AOJ made a record request to the appropriate agency in Alabama where the Veteran served in the National Guard.  Additional requests should be made and documented in the claims file.

The evidence submitted at the time of the July 2014 hearing shows current knee disabilities and hearing loss; the Veteran reported injuries during periods of active duty for training (ACDUTRA) and continuous symptoms and treatment after.  A November 1961 service examination shows below-normal hearing, when converted to International Standards Organization (ISO) units.  Examinations from February and June 1963 note a surgical scar on the right knee, corroborating the Veteran's report of injury.  A VA examination would be helpful to determine any causal connection to ACDUTRA.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make additional requests for service treatment records for the Veteran's National Guard service in Alabama.  Document any requests in the claims file.  If additional service records cannot be obtained, notify the Veteran.

2. Then, schedule the Veteran for a VA examination for his knees and forward the claims file to the examiner.  The examiner should provide answers to the following:

a. The Veteran reported hitting his right knee on a tank during a period of active duty for training (ACDUTRA).  Is the evidence consistent with the Veteran's report of injury?  

b. Is the current right knee disability at least as likely as not related to the injury during ACDUTRA?  

Please take notice of the right knee surgical scar marked in the February and June 1963 examinations and the Veteran's and his wife's reports of continuous symptoms and surgery.  Also note the July 2014 opinion.

c. Is a current left knee disability at least as likely as not caused by the right knee disability?

d. Is a current left knee disability at least as likely as not aggravated (permanently worsened) beyond its natural progression by the right knee disability?

If aggravation is found, please provide a baseline level of disability and additional disability from aggravation.

The examiner should provide detailed reasons for the conclusions given.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. After completing (1) above: schedule the Veteran for an examination for his hearing loss and tinnitus claims.  Forward the claims file to the examiner.  The examiner should provide answers to the following:

a. Is the evidence of hearing loss consistent with the Veteran's report of acoustic trauma from radar gun firing during active duty for training (ACDUTRA)?

b. Is the evidence of tinnitus consistent with the Veteran's report of acoustic trauma from radar gun firing during ACDUTRA? The Veteran's ACDUTRA dates are as follows: August 11-26, 1956; August 10-25, 1957; June 22, 1958; June 28- July 23, 1958; June 5-19 1960; June 5-August 12, 1961; August 11-26, 1962; September 12-November 18, 1962; June 11-16, 1963; July 17-23, 1963; July 24-August 4, 1963; September 10-12, 1963; or July 18-August 24, 1964.  Acoustic trauma outside these date ranges is not for consideration.  

Take note of the less-than-normal hearing recorded in November 1961, shown after the measurements are converted to ISO units.

d. Is current hearing loss at least as likely as not related to acoustic trauma during ACDUTRA?

e. Is current tinnitus at least as likely as not related to acoustic trauma during ACDUTRA?

The examiner should consider all lay and medical evidence of record and provide detailed reasons for the conclusions given.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.
  
4. Schedule the Veteran for an examination on his shoulder only if service medical records show a shoulder injury.

5. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



